In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0882V
                                   Filed: December 13, 2016
                                          Unpublished

****************************
KAREN GARRETT,                          *
                                        *
                     Petitioner,        *       Damages Decision Based on Proffer;
                                        *       Influenza (“Flu”) Vaccine; Shoulder
v.                                      *       Injury Related to Vaccine Administration
                                        *       (“SIRVA”); Special Processing Unit
SECRETARY OF HEALTH                     *       (“SPU”)
AND HUMAN SERVICES,                     *
                                        *
                     Respondent.        *
                                        *
****************************
Michael G. McLaren, Black, McLaren, et al., Memphis, TN, for petitioner.
Adriana R. Teitel, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

        On July 25, 2016, Karen Garrett (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq., 2 (the “Vaccine Act”). Petitioner alleged that she suffered a shoulder injury as a
result of an influenza (“flu”) vaccination received on September 25, 2015. The case was
assigned to the Special Processing Unit (“SPU”) of the Office of Special Masters.

        On November 10, 2016, the undersigned issued a ruling on entitlement finding
petitioner entitled to compensation for a shoulder injury related to vaccine administration
(“SIRVA”). On December 9, 2016, respondent filed a proffer on award of compensation
(“Proffer”) indicating petitioner should be awarded $98,000.00. Proffer at 1. In the
Proffer, respondent represents that petitioner agrees with the proffered award. Id.

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Based on the record as a whole, the undersigned finds that petitioner is entitled to an
award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $98,000.00 in the form of a check payable to
petitioner, Karen Garrett. This amount accounts for all elements of compensation
under § 300aa-15(a) to which petitioner would be entitled.

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                       OFFICE OF SPECIAL MASTERS

    KAREN GARRETT,

                            Petitioner,

        v.
                                                                No. 16-882v
                                                                Chief Special Master Dorsey
    SECRETARY OF HEALTH AND                                     ECF
    HUMAN SERVICES,

                            Respondent.


               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.      Compensation for Vaccine Injury-Related Items

        On November 10, 2016, respondent filed a Rule 4(c) Report conceding that petitioner is

entitled to vaccine compensation for her Shoulder Injury Related to Vaccine Administration

(“SIRVA”) injury. On the same day, November 10, 2016, the Chief Special Master issued a

Ruling on Entitlement adopting respondent’s recommendation.

         Respondent proffers that based on the evidence of record, petitioner should be awarded

$98,000.00. This amount represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.     Form of the Award

        Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment as described below, and requests that the special master’s decision

and the Court’s judgment award the following: 1


1
  Should petitioner die prior to entry of judgment, respondent reserves the right to move the Court for appropriate
relief. In particular, respondent would oppose any award for future medical expenses, future pain and suffering, and
future lost wages.

                                                         1
           A lump sum payment of $98,000.00 in the form of a check payable to petitioner,
           Karen Garrett. This amount accounts for all elements of compensation under 42
           U.S.C. § 300aa-15(a) to which petitioner would be entitled.

Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                     Respectfully submitted,

                                                     BENJAMIN C. MIZER
                                                     Principal Deputy Assistant Attorney General

                                                     C. SALVATORE D’ALESSIO
                                                     Acting Director
                                                     Torts Branch, Civil Division

                                                     CATHARINE E. REEVES
                                                     Acting Deputy Director
                                                     Torts Branch, Civil Division

                                                     LYNN E. RICCIARDELLA
                                                     Senior Trial Attorney
                                                     Torts Branch, Civil Division

                                                     /s/ Adriana Teitel
                                                     ADRIANA TEITEL
                                                     Trial Attorney
                                                     Torts Branch, Civil Division
                                                     U.S. Department of Justice
                                                     P.O. Box 146, Benjamin Franklin Station
                                                     Washington, DC 20044-0146
                                                     Tel: (202) 616-3677


Dated: December 9, 2016




                                                 2